PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/975,884
Filing Date: 10 May 2018
Appellant(s): Johannessen, Mark



__________________
Alex. R. Sluzas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-11 and 13-20 finally rejected under 35 U.S.C 102 as unpatentable over U.S. Patent 9,737,153 (“Chaffee”).
Claim 12 finally rejected under 35 U.S.C. 103 as being unpatentable over Chaffee.

(2) Response to Argument
Regarding Applicant’s argument that Chaffee fails to disclose “cover system including a top cover, a bottom cover and sidewalls extending between the top cover and the bottom cover, said top cover, said bottom cover, and said sidewalls forming a sleeve encasing said top, bottom and sides of said air mattress”  as recited in claims 1 and 13, Examiner disagrees.  It is noted that the features upon which applicant relies (i.e., “an air mattress encased on all six surfaces by a cover”, “the ends of the mattress are covered”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner finds that at the very least Chaffee discloses in Fig. 10B a cover system that has a top and bottom cover and two sidewalls extending between the top cover and bottom cover with said two sidewalls forming a sleeve which encases said top, bottom, and sides of said air mattress (60).   Appellant has not established in the claims that there are more than two “sidewalls” or two “sides” of the mattress.  Assuming, arguendo, that Appellant’s argument that the claimed subject matter scope included “an air mattress encased on all six surfaces by a cover”,   Chaffee further discloses in Col. 8, Lines 14-16 that “[t]he cover may be a closed or an open covering, fully or partially surrounding the bladder. For example, the covering layer may have an envelope structure and may completely encompass the tube structure” (emphasis added). One of ordinary skill in the art would interpret the emphasized portion of the excerpt above to mean a cover that encased an air mattress (tube structure) on all six surfaces.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC J KURILLA/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/ANNA M MOMPER/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.